   Case: 1:16-cv-08303 Document #: 421 Filed: 02/09/21 Page 1 of 4 PageID #:8016




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

T.S. et al.,                                   )
                                               )
        Plaintiffs,                            )
                                               )
        v.                                     )       1:16-cv-08303
                                               )
TWENTIETH CENTURY FOX, et al.,                 )       Hon. Rebecca Pallmeyer
                                               )
        Defendants.                            )


                PLAINTIFFS’ MOTION FOR LEAVE TO FILE INSTANTER
                 OVERSIZED CONSOLIDATED SUMMARY JUDGMENT
                    RESPONSE BRIEF AND RULE 56.1 MATERIALS

        Plaintiffs, through their counsel, hereby respectfully asks this Court for leave to file

instanter Plaintiffs’ Consolidated Response in Opposition to Defendants’ Motions for Summary

Judgment, Plaintiffs’ Statements of Additional Facts, and Plaintiffs’ Responses to Defendants’

Consolidated Local Rule 56.1 Statement of Undisputed Material Facts, which are attached to this

motion. In support of their request, Plaintiffs state as follows:

        1.      On February 8, 2021, the Court granted Plaintiffs’ Unopposed Motion for

Enlargement of Time to Respond to Defendants’ Motions for Summary Judgement. Dkt. 420.

Pursuant to the Court’s Order, the deadline for Plaintiffs’ responses to Defendants’ motions for

summary judgment was February 8, 2021. Id.

        2.      Plaintiffs worked diligently to finalize their response by the February 8 deadline.

Unfortunately, Ms. Grady, one of Plaintiffs’ attorneys, was required to undergo an emergency

root canal procedure on February 8, causing unexpected delay in Plaintiffs’ ability to finalize and

file their summary judgment materials.
   Case: 1:16-cv-08303 Document #: 421 Filed: 02/09/21 Page 2 of 4 PageID #:8017




       3.      Plaintiffs worked to overcome this delay in the hopes that no further extension

would be required. But despite the best efforts of Plaintiffs’ counsel, Plaintiffs’ counsel required

some additional hours to complete and file Plaintiffs’ summary judgment response. Despite the

necessity of additional time, Plaintiffs have filed their summary judgment response before

opening of business the following day, and accordingly believe that no prejudice has befallen

Defendants from their delay, for which Plaintiffs’ counsel apologizes.

       4.      Plaintiffs’ proposed consolidated summary judgment response brief is 64 pages,

which exceeds the default 15-page limit imposed by Local Rule 7.1. Plaintiffs respectfully

request that this Court grant them leave to file the brief notwithstanding the excess pages because

it is a consolidated response that addresses two separate motions for summary judgment, which

themselves total 64 pages.

       5.      This Court previously granted Defendants leave to file oversized memoranda in

support of summary judgment, which Plaintiffs did not oppose. Dkt. 413; see also Dkt. 408.

Given the number and the complexity of arguments raised by Defendants, a similar number of

pages should be accorded to Plaintiffs to respond.

       6.      Plaintiffs’ proposed additional statement of material facts also exceed the default

limit imposed by Local Rule 56.1. Plaintiffs’ proposed statement of additional facts number 67,

and they respectfully request that this Court grant them leave to file the statement

notwithstanding the excess additional facts.

       7.      Plaintiffs respectfully suggest that such a request is justified given the number of

material facts jointly submitted by Defendants—92—which this Court previously permitted

without objection from Plaintiffs. Given the number and complexity of arguments raised by

Defendants, and the factually intensive inquiry that Plaintiffs contend this Court must perform to



                                                 2
   Case: 1:16-cv-08303 Document #: 421 Filed: 02/09/21 Page 3 of 4 PageID #:8018




decide Plaintiffs claims against both sets of Defendants, Plaintiffs should be afforded a similar

number of statements of fact.

       8.      Plaintiffs respectfully submit that no unfair prejudice will befall Defendants if

Plaintiffs’ motion is granted. (And to the extent that Defendants believe an additional day is

required to prepare their summary judgment replies, Plaintiffs would have no objection.)

       WHEREFORE, Plaintiffs respectfully request that the Court grant them leave to file

intstanter Plaintiffs’ Consolidated Response in Opposition to Defendants’ Motions for Summary

Judgment, Plaintiffs’ Statements of Additional Facts, and Plaintiffs’ Responses to Defendants’

Consolidated Local Rule 56.1 Statement of Undisputed Material Facts, which are attached to this

motion.




                                                             Respectfully submitted,

                                                             /s/ Stephen H. Weil
                                                             One of Plaintiffs’ Attorneys


Stephen H. Weil
Jon Loevy
Michael Kanovitz
Sarah Grady
Loevy & Loevy
311 N. Aberdeen, 3rd Floor
Chicago, IL 606007
(312) 243-5900
weil@loevy.com




                                                 3
   Case: 1:16-cv-08303 Document #: 421 Filed: 02/09/21 Page 4 of 4 PageID #:8019




                                 CERTIFICATE OF SERVICE

        I, Stephen Weil, an attorney, hereby certify that on February 9, 2021, I filed a copy of the
via the Court’s ECF filing system, which effected service on all parties of record.

                                                             /s/ Stephen H. Weil




                                                 4
